United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     May 10, 2007

                                                             Charles R. Fulbruge III
                              No. 06-20220                           Clerk


                      CHANDRASHEKHAR B. THANEDAR,

                                                 Plaintiff-Appellant,

                                 versus

         TIME WARNER COMMUNICATIONS OF HOUSTON, LLP, ET AL.,

                                                Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       Case No. 4:04-CV-4188
_________________________________________________________________


Before JONES, Chief Judge, and BENAVIDES and STEWART, Circuit
Judges.

PER CURIAM:*

            Chandrashekhar B. Thanedar appeals the dismissal with

prejudice of this action brought against Time Warner Communications

of Houston, LLP, and seventeen other corporate entities, under

Title VII of the 1964 Civil Rights Act and 41 U.S.C. § 1981.

Having considered the briefs and pertinent parts of the record, we

conclude that the district court did not abuse its discretion by

ordering dismissal in response to Thanedar’s failure to comply with

discovery   orders,   see   FED. R. CIV. P.   37(d),   and   failure     to


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prosecute his lawsuit.        See FED. R. CIV. P. 41(b).         In light of

Thanedar’s serially contumacious conduct, we likewise find no abuse

of discretion in the district court’s denial of Appellant’s motions

for   continuance.      Finally,   Thanedar’s      due-process    claim   that

Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893 (1976), entitled

him to a pre-dismissal hearing is frivolous.             Mathews requires the

articulation     of    due   process       standards;    a   federal   court’s

procedures,    specified      in   the      Federal     Rules,   are   clearly

ascertainable.        When, as here, a party is shown to have been

“deliberately proceeding in a dilatory fashion,” a district court

may dismiss a case “without affording notice of its intention to do

so or providing an adversary hearing before acting.”                   Link v.

Wabash R.R. Co., 370 U.S. 626, 633, 82 S. Ct. 1386, 1390 (1962);

Price v. McGlathery, 792 F.2d 472, 475-76 (5th Cir. 1986).

           AFFIRMED.




                                       2